Citation Nr: 1439454	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-20 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral pes planus, to include as secondary to service-connected residuals of left ankle fracture (bilateral foot condition).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel






INTRODUCTION

The Veteran had active military service from November 1961 to July 1963.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In an October 2013 decision, the Board denied the issue on appeal, in relevant part.  The Veteran timely appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a May 2014 Joint Motion of Partial Remand (JMR) the Court vacated only the portion of the October 2013 Board decision relating to the issue on appeal.  

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As discussed, the issue of entitlement to service connection for bilateral pes planus was vacated and remanded to the Board in the May 2014 JMR.  Specifically, the JMR found  the September 2010 VA examination was inadequate because the examiner did not adequately explain why the residuals of service-connected left ankle fracture did not aggravate the Veteran's bilateral pes planus, especially in light of the March 2010 letter from the Veteran's private physician.  Therefore, consistent with the JMR, the Board finds remand for an additional opinion is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the Veteran's claims file to the September 2010 VA examiner, if available, or to another medical professional.  If it is determined that an opinion cannot be reached without conducting an examination, an examination should be scheduled.  The claims folder, including the May 2014 JMR and a copy of this remand, must be made available to the examiner and such review should be noted in the report.  A complete rationale should be provided for any opinion expressed.

Consistent with the factual and medical history of the Veteran's bilateral pes planus, the examiner should provide an opinion as to the following question:

Is it as likely as not (50 percent or greater) that the Veteran's currently diagnosed bilateral pes planus was aggravated (permanently increased in severity) by his service-connected residuals of left ankle fracture?  

In answering this question, the examiner should provide a complete rationale for his opinion, and should specifically address the March 2010 letter from Dr. Goodrich.  If the examiner concludes that the left ankle disability aggravated the pes planus, a baseline level of severity of the pes planus disease should be established by medical evidence prior to the onset of aggravation.
2.  Then, readjudicate the claim on appeal.  If the appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



